Citation Nr: 0217611	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  99-16 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem



INTRODUCTION

The veteran had active naval service from July 1969 to 
August 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) that 
continued a 10 percent evaluation for chronic hepatitis B.  

In March 2001, the Board remanded the matter to the RO for a 
video hearing which was held in May 2001 before the 
undersigned.  An earlier hearing on appeal was held at the 
RO in June 1999.  In July 2001, the Board again remanded 
this matter for further development of the evidence.  Upon 
thorough review of the record, the Board concludes that such 
development was accomplished satisfactorily.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The veteran has indicated that he suffered from depression 
secondary to his service-connected hepatitis B.  As the 
issue of service connection for depression secondary to 
hepatitis B has not been adjudicated specifically, the Board 
refers such matter to the RO for initial adjudication.  
Godfrey v. Brown, 7 Vet. App. 398 (1995)


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.  

2.  The veteran's hepatitis B is manifested by no more than 
fatigue and liver function test results reflecting normal 
ammonia levels and no significant liver damage demonstrated.  



CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000.  
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for hepatitis B have not been met.  38 U.S.C. §§ 1155, 5107 
(2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7345 
(effective prior to July 2, 2001); 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant 
obtain evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending submission by a claimant 
of essential information missing from the application.  38 
U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, it is believed that all relevant evidence 
which is available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before 
a the undersigned.  Further, he and his representative have 
been notified of the evidence needed to establish the 
benefit sought, and he has been advised regarding his and 
VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, the Board concludes that VA's duty to assist 
the veteran has been satisfied in this case.

The Board notes that the veteran was advised of all 
applicable law and regulations through a May 1999 statement 
of the case, August 1999 hearing officer's decision, 
September 2000 and July 2002 supplemental statements of the 
case, and September 2001 letter regarding the provisions of 
VCAA.  Also, he testified at a RO hearing in June 1999 and 
was afforded a complete VA medical examination in July 2002.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  VA has 
satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.

Factual Background 

The veteran contracted chronic hepatitis B in or about 1974.  
In July 1975, he was discharged from the service as a result 
of that disability.

A May 1975 liver biopsy indicated a diagnosis of chronic 
persistent hepatitis.

By December 1975 rating decision, the RO granted service 
connection for hepatitis B and assigned an evaluation of 10 
percent.  

June and August 1976 liver biopsies resulted in a diagnosis 
of chronic persistent hepatitis.  

By May 1993 and March 1999 rating decisions, the RO declined 
to increase the veteran's disability rating for hepatitis B 
beyond the 10 percent assigned previously.

In June 1999 the veteran testified at a hearing at the RO 
that he felt fatigue and had increasingly worse digestive 
problems, manifested as stomach pain, due to his hepatitis 
B.  He also indicated that he suffered emotional distress as 
a result of his failing liver.  He stated that he had to nap 
during the day.

In a May 2001 video teleconference before the undersigned, 
the veteran testified that he was fatigued and suffered 
digestive problems due to his hepatitis B.  He indicated 
that he took medication to ease the gastrointestinal 
symptomatology, but indicated that the medication did not 
eliminate the symptoms completely.  Such episodes occurred 
reportedly about three times a week, and he indicated that 
he introduced changes to his diet to prevent the onset of 
symptoms.  He stated that he ate bland food, including more 
fruits and vegetables.  He stated that fatigue was "just 
something he lived with."  When well rested, he indicated 
that fatigue did not "come up as quickly."  However, when 
very active, he testified that he tired quickly.  When 
experiencing fatigue, he stated that he rested for three or 
four hours.  He reported that he was never hospitalized due 
to hepatitis B and that treatment consisted of outpatient 
care.  

On July 2002 VA medical examination, the veteran complained 
of fatigue and adverse gastrointestinal symptomatology.  His 
weight on examination was over 253 pounds.  The examiner 
diagnosed hepatitis B.  Liver function tests indicated 
normal ammonia levels and did not reflect significant liver 
damage.  There was no clear pathophysiologic relationship 
between his gastrointestinal symptoms, diagnosed by the 
examiner as gastroesophageal reflux disease (GERD), and 
hepatitis B.  

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2002).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2002), which require the evaluation of the complete medical 
history of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2002).  

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  
However, the assignment of a particular diagnostic code is 
completely dependent on the facts of a particular case.  
Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code 
may be more appropriate than another based on such factors 
as an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  See Tedeschi v. 
Brown, 7 Vet. App. 411 (1995).  

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence relating to a veteran's claim are in approximate 
balance, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.  

Analysis

The veteran is rated 10 percent disabled under Code 7345.  
38 C.F.R. § 4.114 (2002).  Ratings under Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive will not 
be combined with each other.  A single rating will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher rating where the severity of the overall disability 
warrants such elevation.  Id.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most 
favorable to the appellant will be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  VAOPGCPREC 3-
2000 (2000).  

Under the old criteria effective prior to July 2, 2001, a 
100 percent rating is for infectious hepatitis with marked 
liver damage manifest by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy.  A 60 percent 
rating is for moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and 
mental depression.  A 30 percent rating is for minimal liver 
damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  A 10 percent rating is for demonstrable liver 
damage with mild gastrointestinal disturbance.  For healed 
infectious hepatitis that is nonsymptomatic, a zero percent 
rating is assigned.  38 C.F.R. § 4.114, Code 7345 (2000).  

The criteria under Code 7345 in effect since July 2, 2001, 
contemplate that a 100 percent rating is warranted when 
competent and probative evidence shows that chronic liver 
disease without cirrhosis (including hepatitis B and chronic 
active hepatitis) is productive of near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain). A 60 percent rating is warranted when there is daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 40 percent rating is warranted when there is 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks during the past 12-month 
period.  A 20 percent rating is warranted when there is 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 10 percent rating is warranted when 
there is intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A zero percent (noncompensable) rating is warranted 
when competent and probative evidence shows that chronic 
liver disease is asymptomatic.  38 C.F.R. § 4.114 (2002).

Under the old criteria, a 30 percent rating would not be 
warranted.  A 30 rating is warranted for minimal liver 
damage with associated fatigue, anxiety, and 
gastrointestinal disturbance frequency of a lesser degree 
that that required for a 60 percent rating but necessitating 
dietary restriction or other therapeutic measures.  
38 C.F.R. § 4.114, Code 7345 (2000).  According to the July 
2002 VA medical examination reported, the veteran does not 
manifest significant liver damage.  As such a 30 percent 
rating cannot be granted.  Id.

Under the new criteria, a 20 percent rating is warranted  
when there is daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having 
a total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  The veteran suffers 
from fatigue.  However, his gastrointestinal symptoms which 
were characterized as GERD are not relatd to his hepatitis 
B.  Furthermore, there is no indication that the duration of 
fatigue necessitating rest occurs between two and four weeks 
a year.  As such, a 20 percent evaluation is not warranted.  
38 C.F.R. § 4.114, Code 7345 (2002).

The Board notes that the veteran would derive no benefit 
from the application of either the old or new criteria for 
the evaluation of his disability.  See Karnas, supra.

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2001) whether 
or not raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no basis on which to assign a higher disability evaluation 
in that the veteran manifests no separate and distinct 
symptoms of hepatitis B not contemplated in the currently 
assigned 10 percent rating permitted under the Schedule.  
See Id.  

Because the medical evidence indicates that the veteran's 
hepatitis B does not warrant an increased rating under 
either the old or new evaluation criteria, an increased 
rating cannot be granted.  38 C.F.R. § 34.114 (2000, 2002).   
In addition, because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is 
inapplicable.  Ortiz, supra.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected hepatitis B is denied.  


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

